



SECOND AMENDMENT TO SECOND FORBEARANCE AGREEMENT AND FIFTH AMENDMENT TO THE
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT


This SECOND AMENDMENT TO SECOND FORBEARANCE AGREEMENT AND FIFTH AMENDMENT TO THE
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (this “Second
Amendment”) is entered into as of May 27, 2009, by and among Simmons Bedding
Company (the “Company”), THL-SC Bedding Company and certain subsidiaries of the
Company party to the Credit Agreement (as hereafter defined) as guarantors
(together with the Company, the “Credit Parties”), the financial institutions
party hereto as Lenders (as hereinafter defined) under the Credit Agreement (as
hereinafter defined) and Deutsche Bank AG, New York Branch, individually as a
Lender (“DBNY”) and as administrative agent for the Lenders (in such capacities,
the “Agent”). Capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Credit Agreement.


RECITALS
 
WHEREAS, the Company, the other Credit Parties and the Lenders are parties to
that certain Second Amended and Restated Credit and Guaranty Agreement, dated as
of May 25, 2006 (as has been or may be further amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), pursuant to
which, among other things, the financial institutions from time to time party
thereto as lenders (collectively, the “Lenders”) have agreed, subject to the
terms and conditions set forth in the Credit Agreement, to make certain loans
and other financial accommodations to the Company.
 
WHEREAS, as of the date hereof, one or more of the Defaults or Events of Default
listed on Exhibit A to the Second Forbearance Agreement (as modified hereby)
have occurred and are continuing, or may occur during the Second Forbearance
Period (the Defaults and Events of Default described on Exhibit A hereto being
herein collectively called the “Specified Defaults”).
 
WHEREAS, the Company, the other Credit Parties and certain Lenders are parties
to that certain Second Forbearance Agreement; Third Amendment to the Second
Amended and Restated Credit and Guaranty Agreement and First Amendment to the
Pledge and Security Agreement, dated as of December 10, 2008 (the “Original
Second Forbearance Agreement”), pursuant to which the Lenders and the Agent
agreed, subject to the terms and conditions set forth therein, (i) to forbear
from exercising their respective default-related rights, remedies, powers and
privileges against the Company and the other Credit Parties with respect to
certain Specified Defaults until March 31, 2009, (ii) to amend certain
provisions of the Credit Agreement and (iii) to amend certain provisions of the
Pledge and Security Agreement.
 
WHEREAS, the Company, the other Credit Parties and certain Lenders are party to
that certain First Amendment to Second Forbearance Agreement; Fourth Amendment
to the Second Amended and Restated Credit and Guaranty Agreement and Second
Amendment to the Pledge and Security Agreement, dated as of March 25, 2009 (the
“First Amendment Forbearance Agreement”), pursuant to which the Lenders and the
Agent agreed, subject to the terms and conditions set forth therein, (i) to
continue to forbear from exercising their respective default-related rights,
remedies, powers and privileges against the Company and the other Credit Parties
with respect to the Specified Defaults until May 31, 2009, and, subject to the
satisfaction of certain conditions, July 31, 2009, (ii) to amend certain
provisions of the Credit Agreement and (iii) to amend certain provisions of the
Pledge and Security Agreement.
 
WHEREAS, upon the Company’s request, the Lenders have agreed, subject to the
terms and conditions set forth herein, (i) to amend certain provisions of the
Original Second Forbearance Agreement, as amended by the First Amendment
Forbearance Agreement, to provide for, among other things, an extension of the
Second Forbearance Period until June 30, 2009 and, subject to the satisfaction
of certain conditions, July 31, 2009 and (ii) to amend certain provisions of the
Credit Agreement.
 
NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
SECTION 1.                      Confirmation by the Company of Obligations and
Specified Defaults.
 
(a) The Company and each other Credit Party acknowledge and agree that as of May
26, 2009, the respective aggregate principal balances of the Loans as of such
date and aggregate face amount of Letters of Credit were as follows (such
amounts, in the aggregate, the “Existing Principal and Letters of Credit”):
 
Tranche D Term Loans:                                           $465,000,000.00
 
Revolving Loans:                                           $64,532,384.22
 
Letters of Credit:                                           $10,427,327.00
 
The Company and each Credit Party acknowledge and agree that as of May 26, 2009,
the aggregate amount of accrued and unpaid interest, less any overpayment, on
the Tranche D Term Loans and Revolving Loans is $3,960,612.08 (the “Existing
Interest”), and the accrued and unpaid commitment fees payable pursuant to
Section 2.10(a) of the Credit Agreement is $10.91 (the “Existing Commitment
Fees”) and the accrued and unpaid letter of credit fees payable pursuant to
Section 2.10(b) of the Credit Agreement is $58,644.71 (the “Existing LC Fees”
and together with the Existing Principal and Letters of Credit, the Existing
Interest, and the Existing Commitment Fees, the “Outstanding Indebtedness”). The
foregoing amounts do not include other fees, expenses and other amounts which
are chargeable or otherwise reimbursable under the Credit Agreement and the
other Credit Documents.  Neither the Company nor the other Credit Parties have
any rights of offset, defenses, claims or counterclaims with respect to any of
the Obligations and each of the Credit Parties is jointly and severally
obligated with respect thereto, in accordance with the terms of the Credit
Documents.
 
(b) The Company and each other Credit Party acknowledge and agree that each of
the Specified Defaults constitutes a Default or an Event of Default that has
occurred and is continuing as of the Second Amendment Forbearance Effective Date
(as hereinafter defined) or that may occur and continue during the Second
Forbearance Period, as the case may be.
 
 
SECTION 2.  Amendments to Second Forbearance Agreement.

 
Effective as of the Second Amendment Forbearance Effective Date (as hereinafter
defined), the following provisions of the Second Forbearance Agreement shall be
amended as set forth below.
 
(a) Section 2(a) is hereby amended by:
 
(i) amending and restating clause “(iv)” thereof in its entirety to read as
follows:
 
 
“(iv) if either Parent receives notice with respect to such Parent’s failure to
file quarterly financial reports with the SEC on Form 10-Q for the fiscal
quarters ended September 27, 2008 or March 28, 2009, or an annual report with
the SEC on Form 10-K for the fiscal year ended December 27, 2008 (any such
notice, a “Reporting Default Notice”), from the requisite holders of, or the
trustee or agent therefor, the 10% Senior Discount Notes due 2014 issued by
Simmons Company or the $300.0 million senior unsecured loans made to Simmons
Holdco, Inc., and the applicable Parent does not (x) file, or cause the filing
of, the applicable reports with the SEC on Form 10-Q or Form 10-K, as the case
may be, or (y) obtain a waiver of or forbearance with respect to (provided that
any such waiver or forbearance is in form, substance and scope reasonably
satisfactory to the Agent), any default arising under the applicable debt
document as a result of any Reporting Default Notice, in either case, within
sixty (60) days of receipt of such Reporting Default Notice, such sixtieth
(60th) day; or”;

 
(ii) in clause “(v)” thereof, deleting “May 31, 2009” in each place that it
appears and inserting in lieu thereof “June 30, 2009.”; and
 
(iii) amending and restating clause “(vi)” thereof in its entirety to read as
follows:
 
 
“(vi) 11:59 p.m. (New York City time) on June 30, 2009, if and only if (x)
holders of the Senior Subordinated Notes party to that certain Forbearance
Agreement to Indenture, dated as of February 4, 2009, (as has been or may be
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Indenture Forbearance Agreement”), by and among
the Company, the guarantors party thereto and the holders of the Senior
Subordinated Notes party thereto do not agree to extend the “Forbearance Period”
under, and as defined in, the Forbearance Agreement to Indenture until July 31,
2009 or (y) holders of the Senior Subordinated Notes purporting to collectively
own more than 50% of the aggregate principal amount of the outstanding Senior
Subordinated Notes do not agree to otherwise forbear from exercising their
rights and remedies with respect to the defaults and events of default that have
occurred and are continuing under the Senior Subordinated Note Indenture until
July 31, 2009 in a manner that is in form, substance and scope reasonably
satisfactory to the Agent (the earliest to occur of clauses (i) through (vi)
being the “Second Forbearance Termination Date”).”

 
(b) Section 5 is hereby amended by:
 
(i) amending and restating clause “(j)” thereof in its entirety to read as
follows:
 
 
“(j)  Fees and Expenses.  The Company shall pay, within ten (10) days of receipt
of a reasonably detailed invoice therefor (subject to redaction to protect
privileges or other confidential communications), all reasonable fees and
expenses to be paid to Simpson Thacher & Bartlett LLP and Moelis (collectively,
the “Steering Committee Advisors”).”

 
(c) Exhibit A to the Second Forbearance Agreement is hereby amended by:
 
(i) amending and restating paragraph 1 set forth thereon in its entirety to read
as follows:
 
 
“Any Default or Event of Default pursuant to Section 8.1(c) of the Credit
Agreement arising from the failure of the Company to comply with Section 6.6 of
the Credit Agreement for the four-Fiscal Quarter periods ended on each of
September 27, 2008, December 27, 2008 and March 28, 2009 and ending on June 27,
2009.”

 
(ii) amending and restating paragraph 2 set forth thereon in its entirety to
read as follows:
 
“Any Default or Event of Default pursuant to Section 8.1(b) of the Credit
Agreement occurring solely as a result of a “Default” or “Event of Default”
under, and as defined in, the Senior Subordinated Note Indenture, which occurred
(i) on or after January 15, 2009, as a result of the Company’s failure to make
its regular scheduled interest payments with respect to the Senior Subordinated
Notes on or after January 15, 2009 and (ii) on or after July 15, 2009, as a
result of the Company’s failure to make its regular scheduled interest payments
with respect to the Senior Subordinated Notes on or after July 15, 2009.”
 
SECTION 3.
Amendments to Credit Agreement.

 
Effective as of the Second Amendment Forbearance Effective Date, the following
provisions of the Credit Agreement shall be amended as set forth below (which
amendments are in addition to those contained in the Forbearance Agreement and
the Original Second Forbearance Agreement, as amended by the First Amendment
Forbearance Agreement, which shall remain in full force and effect except as
expressly modified herein). For the avoidance of doubt, the Credit Agreement
shall remain amended as set forth in this section after the Second Forbearance
Termination Date, and these amendments shall not operate as a waiver of any
Default or Event of Default.


(a) Section 1.1 is hereby amended as follows:
 
(i) the definition of “CFO Certification” is hereby amended and restated in its
entirety to read as follows:
 
““CFO Certification” means, with respect to the financial statements for which
such certification is required, the certification of the chief financial officer
of Company that such financial statements fairly present, in all material
respects, the financial condition of Company and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to (in the case of unaudited financial statements)
changes resulting from audit and normal year-end adjustments and, in the case of
monthly financial statements, the absence of footnotes, and with respect to the
consolidated balance sheet of the Company and its Subsidiaries for each fiscal
month, Fiscal Quarter or Fiscal Year ended or ending, as the case may be, on or
after September 27, 2008, such balance sheet shall not be required to reclassify
long-term debt as short-term debt solely as a result of the existence of the
Specified Defaults.”
 
(ii) the definition of “Credit Document” is hereby amended by deleting “, the
Forbearance Agreement, Second Forbearance Agreement and First Amendment
Forbearance Agreement” therein and inserting in lieu thereof “, Second
Forbearance Agreement, First Amendment Forbearance Agreement and Second
Amendment Forbearance Agreement”;
 
(iii) the following new definitions are hereby added in the appropriate
alphabetical order:
 
““Second Amendment Forbearance Agreement” means the Second Amendment to Second
Forbearance Agreement and Fifth Amendment to the Second Amended and Restated
Credit and Guaranty Agreement, dated as of May 27, 2009, by and among the
Company, the other Credit Parties, the Lenders party thereto and the Agent.”
 
 ““Specified Defaults” has the meaning assigned to that term in the Second
Forbearance Agreement.”
 
(b) Section 1.2 shall be amended by amending and restating the last sentence
thereof in its entirety to read as follows:
 
 
“Notwithstanding anything herein to the contrary or the requirements of GAAP,
with respect to the consolidated balance sheet of the Company and its
Subsidiaries for each fiscal month, Fiscal Quarter or Fiscal Year ended or
ending, as the case may be, on or after September 27, 2008, the Company shall
not be required to reclassify any long-term debt as short-term debt solely as a
result of the existence of the Specified Defaults.”

 
 
SECTION 5.
Representations, Warranties And Covenants Of Company and Other Credit Parties.

 
To induce the Lenders and the Agent to execute and deliver this Second
Amendment, each of the Company and the other Credit Parties represents, warrants
and covenants that:
 
(a) Organization and Powers. Each Credit Party is a corporation or limited
liability company, as applicable, duly organized or formed, as applicable,
validly existing and, to the extent such concept applies, in good standing under
the laws of its jurisdiction of incorporation or formation, as applicable. Each
Credit Party has all requisite corporate or other organizational power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into this Second Amendment
and to carry out the transactions contemplated thereby.
 
(b) Authorization of Second Amendment; No Conflict. The execution, delivery and
performance of this Second Amendment have been duly authorized by all necessary
corporate or limited liability company, as applicable, action on the part of
each Credit Party that is a party thereto. The execution, delivery and
performance by Credit Parties of this Second Amendment and the consummation of
the transactions contemplated hereby do not and will not (a) violate any
provision of any law or any governmental rule or regulation applicable to
Holdings or any of its Subsidiaries, the certificate or articles of
incorporation or bylaws (or equivalent constituent documents) of Holdings or any
of its Subsidiaries or any order, judgment or decree of any court or other
agency of government binding on Holdings or any of its Subsidiaries, except to
the extent such violation could not be reasonably be expected to have a Material
Adverse Effect, (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Holdings or any of its Subsidiaries, (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Holdings or any
of its Subsidiaries (other than any Liens created under any of the Credit
Documents in favor of Collateral Agent on behalf of the Secured Parties), or (d)
require any approval of stockholders or any approval or consent of any Person
under any Contractual Obligation of Holdings or any of its Subsidiaries, except
for such approvals or consents which will be obtained on or before the Second
Amendment Forbearance Effective Date and disclosed in writing to the Lenders and
except for any such consents or approvals the failure of which to obtain would
not reasonably be expected to have a Material Adverse Effect.
 
(c) Governmental Consents. The execution, delivery and performance by the Credit
Parties of this Second Amendment and the consummation of the transactions
contemplated hereby do not and will not require any registration with, consent
or approval of, or notice to, or other action to, with or by, any federal, state
or other governmental authority or regulatory body (a) such as have been
obtained and are in full force and effect and (b) any such consents or approvals
the failure of which to obtain would not reasonably be expected to have a
Material Adverse Effect.
 
(d) Grantors. Each Domestic Subsidiary of THL-SC Bedding Company is a Grantor
and is a party to the Pledge and Security Agreement.
 
(e) Deposit Accounts. As of the Second Amendment Forbearance Effective Date, no
Credit Party has any deposit account containing unrestricted Cash other than the
deposit accounts listed in Schedule 4.5 to the Pledge and Security Agreement (as
amended pursuant to Section 4 hereof).
 
(f) Binding Obligation. This Second Amendment has been duly executed and
delivered by each Credit Party and is the legally valid and binding obligation
of such Credit Party, enforceable against such Credit Party in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.
 
(g) Incorporation of Representations and Warranties and Covenants from Credit
Documents. Except with respect to the Specified Defaults and the Permitted
Exceptions, the representations and warranties contained in the Credit Agreement
and each of the other Credit Documents are and will be true, correct and
complete in all material respects on and as of the Second Amendment Forbearance
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true, correct and complete in all material
respects on and as of such earlier date, and each of the agreements and
covenants in the Credit Agreement and the other Credit Documents is hereby
reaffirmed with the same force and effect as if each were separately stated
herein and made as of the date hereof.
 
(h) Absence of Default. As of the date hereof, except for the Specified
Defaults, (x) no Default or Event of Default has occurred or is continuing under
the Second Forbearance Agreement, the Credit Agreement or any other Credit
Document and (y) except as set forth on Exhibit A to the Second Forbearance
Agreement (as amended by this Second Amendment), no “Default” or “Event of
Default” (as those terms are defined under the Senior Subordinated Note
Indenture or the documents evidencing the Holdco Notes) has occurred or is
continuing in respect of the Senior Subordinated Notes or the Holdco Notes.
 
(i) Collateral. The Lenders’ and the Agent’s security interests in the
Collateral continue to be valid, binding, and enforceable first-priority
security interests which secure the Obligations (subject only to the Permitted
Liens).
 
SECTION 6.                      Ratification of Liability.
 
(a) Each of the Company and other Credit Parties hereby ratifies and reaffirms
all of its payment and performance obligations and obligations to indemnify,
contingent or otherwise, under this Second Amendment and each other Credit
Document to which such party is a party, and each such party hereby ratifies and
reaffirms its grant of Liens on its properties pursuant to such Credit Documents
to which it is a party as security for the Obligations under or with respect to
the Credit Agreement, and confirms and agrees that such Liens hereafter secure
all of the Obligations.  Each Guarantor acknowledges the effectiveness and
continuing validity of its guarantee in the Credit Agreement and its liability
for the Obligations pursuant to the terms of such guarantee and that such
obligation is without defense, setoff and counterclaim.
 
(b) The Company and each other Credit Party (i) acknowledge receipt of a copy of
this Second Amendment and all other agreements, documents and instruments
executed and/or delivered in connection herewith, (ii) consents to the terms and
conditions of same without prejudice to any Credit Party’s liability pursuant to
any of the Credit Documents, and (iii) agrees and acknowledges that each of the
Credit Documents remains in full force and effect, that such Credit Party’s
obligations thereunder are without defense, setoff and counterclaim and that
each of the Credit Documents is hereby ratified and confirmed.
 
SECTION 7.                      Reference To And Effect Upon the Credit
Agreement, the Pledge and Security Agreement and the Second Forbearance
Agreement.
 
(a) Except as expressly modified hereby, all terms, conditions, covenants,
representations and warranties contained in the Credit Agreement, the Second
Forbearance Agreement and other Credit Documents, and all rights of Lenders and
the Agent and all of the Obligations, shall remain in full force and effect.
Each of the Company and the other Credit Parties hereby confirms that no such
party has any right of setoff, recoupment or other offset with respect to any of
the Obligations.
 
(b) Except as expressly set forth herein, the effectiveness of this Second
Amendment shall not directly or indirectly (i) create any obligation to make any
further Loans or issue any Letters of Credit after the Second Amendment
Forbearance Effective Date, (ii) create any obligation to make any further Loans
or issue any Letters of Credit or to continue to defer any enforcement action
after the occurrence of any Forbearance Default (as defined in the Second
Forbearance Agreement), (iii) constitute a consent to, or waiver of, any past,
present or future violations, including Defaults and Events of Default, of any
provisions of the Credit Agreement or any other Credit Documents, (iv) amend,
modify, prejudice or operate as a waiver of any provision of the Credit
Agreement or any other Credit Documents or any right, remedy, power or privilege
of the Lenders and/or the Agent, (v) constitute a consent to any merger or other
transaction or to any sale, restructuring or refinancing transaction, or (vi)
constitute a course of dealing or other basis for altering any Obligations or
any other contract or instrument.  Except as expressly set forth herein, each
Lender and the Agent reserve all of their respective rights, remedies, powers
and privileges under the Credit Agreement, the Second Forbearance Agreement, the
other Credit Documents and applicable law and/or equity. All of the provisions
of the Credit Agreement, the Second Forbearance Agreement and the other Credit
Documents are hereby reiterated, and if ever waived, are hereby
reinstated.  Notwithstanding any other provision in this Second Amendment, it is
understood and agreed that during the Second Forbearance Period, notwithstanding
the Company’s inability to make the statements required by Section 3.2 of the
Credit Agreement (or in any Funding Notice or Request for Issuance required
thereby), solely to the extent excused pursuant to the last sentence of Section
2(d) of the Second Forbearance Agreement, but subject to all other terms and
conditions contained in the Credit Agreement and Section 2(d) of the Second
Forbearance Agreement, any Issuing Bank may issue, renew, extend or replace
Letters of Credit and the Company shall be permitted to request Revolving Loans
(and Lenders agree to make such Revolving Loans), provided that the Revolving
Credit Exposure is not increased or decreased after giving effect to such
issuance, renewal, extension or replacement of any such Letter of Credit or the
making of any such Revolving Loans.
 
(c) From and after the Second Amendment Forbearance Effective Date (i) the term
“Agreement” in the Second Forbearance Agreement, and all references to the
Second Forbearance Agreement in any Credit Document shall mean the Original
Second Forbearance Agreement as amended by the First Amendment Forbearance
Agreement and this Second Amendment and; (ii) the term “Agreement” in the Credit
Agreement, and all references to the Credit Agreement in any Credit Document
shall mean the Credit Agreement as amended by the Original Second Forbearance
Agreement, the First Amendment Forbearance Agreement and this Second Amendment;
and (iii) the term “Credit Document” in the Credit Agreement, the Pledge and
Security Agreement, the Second Forbearance Agreement and the other Credit
Documents shall include, without limitation, the Original Second Forbearance
Agreement, the First Amendment Forbearance Agreement and this Second Amendment
and any agreements, instruments and other documents executed and/or delivered in
connection therewith.
 
(d) This Second Amendment shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of the Credit Agreement or any other Credit
Document.
 
SECTION 8.                      Company’s Release and Duty to Indemnify for
Assigned Claims.
 
(a) By its execution hereof and in consideration of the mutual covenants
contained herein and other accommodations granted to the Credit Parties
hereunder, each Credit Party, on behalf of itself and each of its Subsidiaries,
and its or their successors, assigns and agents, hereby expressly forever
waives, releases and discharges any and all claims (including, without
limitation, cross-claims, counterclaims, and rights of setoff and recoupment),
causes of action (whether direct or derivative in nature), demands, suits,
costs, expenses and damages (collectively, the “Claims”) any of them may have or
allege to have as of the Second Amendment Effective Date (and all defenses that
may arise out of any of the foregoing) of any nature, description, or kind
whatsoever, based in whole or in part on facts, whether actual, contingent or
otherwise, now known, unknown, or subsequently discovered, whether arising in
law, at equity or otherwise, against the Agent or any Lender, their respective
affiliates, agents, principals, managers, managing members, members,
stockholders, “controlling persons” (within the meaning of the United States
federal securities laws), directors, officers, employees, attorneys,
consultants, advisors, agents, trusts, trustors, beneficiaries, heirs, executors
and administrators of each of the foregoing (collectively, the “Released
Parties”), in each case, involving or otherwise relating to this Second
Amendment or any of the other agreements entered into in connection herewith,
the Credit Agreement, the Second Forbearance Agreement, the Credit Documents or
any or all of the actions and transactions contemplated hereby or thereby,
including, without limitation, any actual or alleged performance or
nonperformance by any of the Released Parties hereunder or thereunder. Each
Credit Party hereby acknowledges that the agreements in this paragraph (a) are
intended to be in full satisfaction of all or any alleged injuries or damages
arising in connection with the Claims.  In entering into this Second Amendment,
each Credit Party expressly disclaims any reliance on any representations, acts,
or omissions by any of the Released Parties and hereby agrees and acknowledges
that the validity and effectiveness of the releases set forth above does not
depend in any way on any such representation, acts and/or omissions or the
accuracy, completeness, or validity thereof.  The provisions of this paragraph
shall survive the termination or expiration of the Second Forbearance Period and
the termination of the Credit Documents and the payment in full of all
obligations of the Credit Parties under or in respect of the Credit Agreement
and other Credit Documents and all other amounts owing thereunder.
 
(b) Each Credit Party represents and warrants that it has not assigned to any
Person any Claim other than to the Collateral Agent pursuant to the Pledge and
Security Agreement.  In the event that the foregoing representation and warranty
is, or is purported to be, untrue, each Credit Party agrees to indemnify and
hold harmless the Released Parties against, and to pay, any and all actions,
demands, obligations, causes of action, decrees, awards, claims, liabilities,
losses and costs (including, but not limited to, reasonable expenses of
investigation and fees and expenses of counsel) that any of the Released Parties
may sustain or incur as a result of the breach or purported breach of the
foregoing representation and warranty, in each case, in the manner and to the
extent set forth in Section 10.3 of the Credit Agreement.  The provisions of
this paragraph shall survive the termination or expiration of the Second
Forbearance Period and the termination of the Credit Documents and the payment
in full of all obligations of the Credit Parties under or in respect of the
Credit Agreement and other Credit Documents and all other amounts owing
thereunder.
 
SECTION 9.                      Construction.
 
This Second Amendment and all other agreements and documents executed and/or
delivered in connection herewith have been prepared through the joint efforts of
all of the parties hereto. Neither the provisions of this Second Amendment or
any such other agreements and documents nor any alleged ambiguity therein shall
be interpreted or resolved against any party on the ground that such party or
its counsel drafted this Second Amendment or such other agreements and
documents, or based on any other rule of strict construction.  Each of the
parties hereto represents and declares that such party has carefully read this
Second Amendment and all other agreements and documents executed in connection
therewith, and that such party knows the contents thereof and signs the same
freely and voluntarily.  The parties hereto acknowledge that they have been
represented by legal counsel of their own choosing in negotiations for and
preparation of this Second Amendment and all other agreements and documents
executed in connection herewith and that each of them has read the same and had
their contents fully explained by such counsel and is fully aware of their
contents and legal effect.
 
SECTION 10.                                Counterparts.
 
This Second Amendment may be executed in any number of counterparts, each of
which when so executed shall be deemed an original, but all such counterparts
shall constitute one and the same instrument, and all signatures need not appear
on any one counterpart. Any party hereto may execute and deliver a counterpart
of this Second Amendment by delivering by facsimile, portable document format
(“.pdf”) or other electronic transmission a signature page of this Second
Amendment signed by such party, and any such facsimile or other electronic
signature shall be treated in all respects as having the same effect as an
original signature.
 
SECTION 11.                                Severability.
 
The invalidity, illegality, or unenforceability of any provision in or
obligation under this Second Amendment in any jurisdiction shall not affect or
impair the validity, legality, or enforceability of the remaining provisions or
obligations under this Second Amendment or of such provision or obligation in
any other jurisdiction.
 
SECTION 12. Further Assurances.
 
The Company and each other Credit Party agrees to, and to cause any other Credit
Party to, take all further actions and execute all further documents as Agent
may from time to time reasonably request to carry out the transactions
contemplated by this Second Amendment and all other agreements executed and
delivered in connection herewith; provided that any failure to do so shall be an
Event of Default if such failure has not been remedied or waived within  five
(5) Business Days after the Company’s receipt of notice from the Agent.
 
SECTION 13.                                Section Headings.
 
Section headings in this Second Amendment are included herein for convenience of
reference only and shall not constitute part of this Second Amendment for any
other purpose.
 
SECTION 14.                                Governing Law.
 
THIS SECOND AMENDMENT, THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
ANY CLAIMS OR ACTIONS ARISING HEREUNDER OR IN CONNECTION HEREWITH (WHETHER
SOUNDING IN CONTRACT OR IN TORT) SHALL BE CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 15.                                Acknowledgements.
 
Each Credit Party hereby acknowledges that:
 
(a) it has carefully read and fully understood all of the terms and conditions
of this Second Amendment;
 
(b) it has consulted with, or had a full and fair opportunity to consult with,
and has been advised by fully competent counsel in the negotiation, execution
and delivery of this Second Amendment;
 
(c) it has had a full and fair opportunity to participate in the drafting of
this Second Amendment and that no provision of this Second Amendment shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of any party hereto
having or being deemed to have structured, dictated or drafted such provision;
 
(d) it is freely, voluntarily, knowingly and intelligently entering into this
Second Amendment;
 
(e) none of the Lenders or the Agent has a fiduciary relationship to any Credit
Party, and the relationship between the Agent and the Lenders, on the one hand,
and the Credit Parties, on the other, is solely that of creditor and debtor; and
 
(f) no joint venture exists among the Credit Parties, the Agent and the Lenders.
 
SECTION 16.                                Effectiveness.
 
This Second Amendment shall become effective at the time (the “Second Amendment
Forbearance Effective Date”) that the following conditions precedent have been
satisfied:
 
(a) Second Amendment. The Agent shall have received duly executed signature
pages for this Second Amendment signed by the Company, each other Credit Party
and the Requisite Lenders.
 
(b) Forbearance Agreement to Indenture. The Agent shall have received a duly
executed copy of an amendment to the Indenture Forbearance Agreement pursuant to
which the references to “May 31, 2009” in Section 2(a) therein are replaced with
a reference to “June 30, 2009,” which date shall be extended to July 31, 2009,
so long as the Company has commenced, by June 30, 2009, a solicitation process
to effect the “Selected Transaction” (as defined in the Forbearance Agreement to
Indenture (as amended as of or prior to the date hereof)), with no fees or any
other economics payable in connection therewith and (i) in the form attached
hereto as Exhibit A or (ii) otherwise reasonably satisfactory to the Agent (the
“Indenture Forbearance Amendment”), which Indenture Forbearance Amendment shall
have become effective in accordance with its terms.
 
SECTION 17.                                Assignments; No Third Party
Beneficiaries.
 
This Second Amendment shall be binding upon and inure to the benefit of the
Company, the other Credit Parties, the Lenders, the Agent and their respective
successors and assigns; provided, that neither the Company nor any other Credit
Party shall be entitled to delegate any of its duties hereunder and shall not
assign any of its rights or remedies set forth in this Second Amendment without
the prior written consent of the Agent in its sole discretion. No Person other
than the parties hereto and their permitted successors and assigns, shall have
any rights hereunder or be entitled to rely on this Second Amendment and all
third-party beneficiary rights are hereby expressly disclaimed.
 
SECTION 18.                                Final Agreement.
 
This Second Amendment, the Credit Agreement, the Original Second Forbearance
Agreement, the First Amendment Forbearance Agreement, the other Credit
Documents, and the other written agreements, instruments, and documents entered
into in connection herewith and therewith (collectively, the “Company/Lender
Documents”) set forth in full the terms of agreement between the parties hereto
and thereto and are intended as the full, complete, and exclusive contracts
governing the relationship between such parties, superseding all other
discussions, promises, representations, warranties, agreements, undertakings and
understandings between the parties with respect thereto.  No term of the
Company/Lender Documents may be amended, restated, waived or otherwise modified
except in a writing signed by the party against whom enforcement of the
modification, amendment, or waiver is sought, unless otherwise provided in the
applicable Company/Lender Document.  Any waiver of any condition in, or breach
of, any of the foregoing in a particular instance shall not operate as a waiver
of other or subsequent conditions or breaches of the same or a different
kind.  The Lenders’ and/or the Agent’s exercise or failure to exercise any
rights or remedies under any of the foregoing in a particular instance shall not
operate as a waiver of its right to exercise the same or different rights,
remedies, powers and privileges in any other instances.  There are no oral
agreements among the parties hereto.
 
[signature pages to follow]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Second Amendment to Second Forbearance Agreement and
Fifth Amendment to the Second Amended and Restated Credit and Guaranty Agreement
has been executed by the parties hereto as of the date first written above.
 






SIMMONS BEDDING COMPANY




By: /s/ William S. Creekmuir
Name: William S. Creekmuir
Title: Executive Vice President, Chief Financial Officer,
Treasurer and Assistant Secretary



 
 

--------------------------------------------------------------------------------

 



THL-SC BEDDING COMPANY




By: /s/ William S. Creekmuir
Name: William S. Creekmuir
Title: Executive Vice President, Chief Financial Officer,
Treasurer and Assistant Secretary



 
 

--------------------------------------------------------------------------------

 



THE SIMMONS MANUFACTURING CO., LLC
WORLD OF SLEEP OUTLETS, LLC
SIMMONS CONTRACT SALES, LLC
WINDSOR BEDDING CO., LLC
SIMMONS EXPORT CO.


By: /s/ William S. Creekmuir
Name: William S. Creekmuir
Title: Executive Vice President, Chief Financial Officer,
Treasurer and Assistant Secretary

 
 

--------------------------------------------------------------------------------

 



DREAMWELL, LTD.
SIMMONS CAPITAL MANAGEMENT, LLC




By: /s/ William S. Creekmuir
Name: William S. Creekmuir
Title: President and Treasurer

 
 

--------------------------------------------------------------------------------

 




DEUTSCHE BANK AG, NEW YORK BRANCH,
As Agent




By: /s/ Vincent D' Amore
Name:                 Vincent D' Amore
Title:                   Director




By: /s/ Keith C. Braun
Name:                 Keith C. Braun
Title:                  Managing Director




DEUTSCHE BANK A.G., CAYMAN ISLANDS BRANCH,
Individually as a Lender




By: /s/ Vincent D' Amore
Name:                 Vincent D' Amore
Title:                   Director




By: /s/ Keith C. Braun
Name:                 Keith C. Braun
Title:                   Managing Director